Exhibit 10.4a AMENDED AND RESTATED EMPLOYMENT AGREEMENT THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), dated and effective the 1st day ofAugust, 2007 (the “Effective Date”) is made by and between CHARTER COMMUNICATIONS, INC., a Delaware corporation (the “Company”), and Eloise E. Schmitz, an adult resident of Missouri, RECITALS: WHEREAS, the Executive and the Company have previously entered into that certain Employment Agreement dated October 1, 2005 (the "Old Employment Agreement") and the parties desire to amend and restate in its entirety the Old Employment Agreement; WHEREAS, it is the desire of the Company to assure itself of the services of Executive by engaging Executive as its Senior Vice President Strategic Planning and the Executive desires to serve the Company on the terms herein provided; WHEREAS, in connection with the entry into the Agreement, the Executive will be granted performance units and restricted shares of Company Stockpursuant to the Company's 2001 Stock Incentive Plan, as amended as of the date hereof(the “Special Equity”); WHEREAS, Executive’s agreement to the terms and conditions of Sections 17 and 19 are a material and essential condition of Executive’s employment with the Company hereafter under the terms of this Agreement; NOW, THEREFORE, in consideration of the foregoing and of the respective covenants and agreements set forth below, the parties hereto agree as follows: 1.Certain
